Per Curiam.

These are actions to recover damages for personal injuries caused by the alleged negligence of the defendant. The facts are similar in each ease. The plaintiffs were in the employ of the defendant as concrete workers,' and were engaged in work upon a building then in course of construction. The concrete was to be spread in a wooden box, so *256that the concrete when firm would become a part of the floor. This box or floor was intended only for temporary use, and was made by carpenters in the employ of defendant. The plaintiffs were required to stand on this box or temporary floor, while working; and, while thus engaged, the bottom of the box gave way and the plaintiffs fell and sustained injuries, ISTo reason is disclosed for the giving way of the bottom of the box. At the close of the plaintiffs’ case, the defendant rested, offering no proof; and the court awarded judgment for the plaintiffs. Although the plaintiffs do not seem to have any cause of action at common law, the terms of section 18 of the Labor Law are seemingly broad enough to cover these cases. That section provides as follows: “A person employing or directing another to perform labor of any kind in the erection, repairing, altering, or painting of a house, building or structure, shall not furnish or erect, or caused to he furnished or erected, for the performance of such labor, scaffolding, hoists, stays, ladders, or mechanical contrivances which are unsafe, unsuitable or improper, and which are not so constructed, placed and erected as to give proper protection to the life and limb of a person so employed or engaged.” We are of the opinion that the box or floor may fairly he said to he a “ mechanical contrivance,” within the provisions of section 18 of the Labor Law. The fact that the bottom of the box gave way was some evidence that it was unsafe and some evidence of negligence. The case established by the plaintiffs was sufficient to call upon the defendant to explain and, in the absence of any explanation, sufficient to justify the award of judgments for the plaintiffs. While it can hardly he said that the box or temporary floor can be included in the term “ scaffolding, hoists, stays or ladders nevertheless, when the Legislature used the words “ mechanical contrivances,” it is reasonable to suppose that they intended to include contrivances other than those specifically mentioned. In other words, the use oe these words was intended to give the section a broader meaning than it would have if these words were not'used; and it cannot he presumed that the Legislature intended said words to be meaningless. Giving these words their usual and ordinary signifi*257cation, the box or temporary floor in question comes fairly within the meaning of “mechanical contrivances.” The authorities cited upon the appellant’s brief are distinguishable from the cases at bar.
Present: Gildersleeve, Seabury and Platzek, JJ.
Judgments affirmed, with costs.